Citation Nr: 1339409	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include panic disorder without agoraphobia (claimed as bipolar disorder).  

2.  Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine with stenosis at L4-5, currently evaluated at 20 percent disabling.    


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to July 1987, from which he received an honorable discharge, and from July 1987 to June 1992, from which he received a dishonorable discharge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, which denied the claim to reopen and the claim for an increased disability rating sought on the appeal.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    

The RO did not receive a timely Form 9 Appeal as the Form 9 Appeal was received over a year after the December 2009 rating decision.  However, the RO issued an SSOC after receipt of the Form 9 Appeal.  Though there is not a timely Form 9 Appeal, the Board has jurisdiction as VA led the Veteran to believe the claims were on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In the June 2004 VA medical examination, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability, and the Board refers this matter to the RO for appropriate action.   

The issues of entitlement to an increased disability rating for degenerative disc disease of the lumbar spine with stenosis at L4-5, currently evaluated at 20 percent disabling, and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include panic disorder without agoraphobia (claimed as bipolar disorder) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
REMAND

In his February 2005 statement, the Veteran indicated that he is receiving Social Security Disability benefits for his back disability and bipolar disorder.  These records need to be associated with the claims file.  In addition, the service treatment records indicate that the Veteran was hospitalized in January 1989 for his psychiatric disorder.  The RO should attempt to obtain those records.

The Veteran also should be scheduled for a VA examination to determine the nature and severity of the degenerative disc disease of the lumbar spine with stenosis at L4-5.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding pertinent medical records, including any records from Swope Parkway Mental Health Center.  Associate any records obtained with the Veteran's claims folder or Virtual VA record.

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Obtain any outstanding VA treatment records from August 2011.  

4. Attempt to obtain the inpatient clinical records pertaining to hospitalization of the Veteran in January 1989, in service, at Fitzsimons AMC.  

5. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

6. After obtaining outstanding records, schedule the Veteran for a VA medical examination to determine the current nature and severity of the degenerative disc disease of the lumbar spine with stenosis at L4-5.  The examiner should provide information concerning ranges of motion. The examiner should also set forth the extent of any functional loss present for the service-connected lumbar spine disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, the examiner should explain why.  The examiner should also indicate whether there is an associated neurologic abnormality.

7. After completing the development, readjudicate the Veteran's claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


